Citation Nr: 1725213	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  06-37 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include spina bifida and arthritis.

2.  Entitlement to service connection for bilateral lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 1972 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.

In August 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's spina bifida did not manifest during his active service.

2.  A chronic lumbar spine disorder, other than spina bifida, was not shown in service, lumbar spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder, other than spina bifida, is etiologically related to his active service.

3.  The weight of the evidence is against a finding that the Veteran's bilateral lower extremity radiculopathy is due to or the result of his active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic lumbar spine disorder have not been met.  38 U.S.C.A §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

2.  The criteria for service connection for bilateral lower extremity radiculopathy have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in April 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).  The Board finds the March 2016 VA examination to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the March 2016 examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claim for a lumbar spine disorder in June 2004, which was denied by January 2006 and January 2007 rating decisions.  The Veteran asserts that his lumbar spine disorder with radiating bilateral lower extremity pain is due to his active service.  Specifically, he asserts that he experienced an accident where he was clipped by an airplane.

The Veteran's STRs show that at his June 1972 entrance examination, he had a normal examination of his spine.  In February 1973 and March 1973, he reported back pain, but a thoracolumbar spine x-ray was normal.  He was diagnosed with a muscle strain.  At his December 1973 separation examination, he once again had a normal examination of his spine and he specifically denied having recurrent back pain on a medical history survey completed in conjunction with his separation physical.  

The Veteran's STRs from his reserve service show that in November 1974, he denied experiencing any injuries since his last examination.  In December 1975, he denied having any recurrent back pain.  In May 1977, he had a normal examination of his spine, but he reported having recurrent back pain.  In November 1977, he denied experiencing any injuries since his last examination.

The Veteran's medical records show that in December 1987, a lumbar spine x-ray was generally within normal limits, but a transitional S1 segment was noted.  A June 1990 lumbar spine CT showed arthritis.  In October 1990, the Veteran reported that he experienced a lumbar spine injury about six years previously.  A June 2004 lumbar spine x-ray showed spina bifida.

In September 2005, the Veteran was afforded a VA examination.  The Veteran reported that he started having significant problems with his back in approximately 1986.  He also reported his low back pain radiated into his lower extremities.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The Veteran was diagnosed with lumbar spine arthritis.  The examiner opined that the Veteran did not have a back condition that was attributable to his active service.  The examiner reported that the Veteran's STRs showed a single episode of being seen for a back sprain and contained no other evidence of treatment for back symptoms.  The examiner also reported that the Veteran stated that most of his back problems began in 1986.

The Veteran and his wife both objected to the adequacy of the September 2005 VA examination.

At the April 2015 hearing, the Veteran testified that he was clipped by a plane during his active service, but did not go to sick call.  He also testified that he did not know he had spina bifida prior to his actives service, but that his active service aggravated his spina bifida.

In March 2016, the Veteran was afforded a VA examination.  The Veteran reported that he had back pain with bilateral lower extremity pain during his active service.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The examiner diagnosed the Veteran with spina bifida occulta, noting that it was a congenital defect.  The examiner reported that spina bifida occulta was the mildest type of spina bifida and was normally not discovered until late childhood or adulthood.  The examiner reported that spina bifida occulta usually did not cause any disabilities.  The examiner reported that the 2004 x-ray showed spina bifida but noted that the spina bifida was "really of not any clinical significance as far as spina bifida" was concerned.  The examiner reported that the Veteran's medical records prior to the 2004 report were silent regarding a diagnosis of spina bifida or a relationship to his lumbar spine symptoms.  The examiner noted that there was no medical evidence supporting the suggestion that an additional back disability was superimposed on the spina bifida during the Veteran's active service.  The examiner reported that there was no medical evidence showing that the Veteran's spina bifida disability increased in severity during his active service.  The examiner opined that the Veteran's active service less likely than not (less than 50 percent or greater probability) worsened his congenital defect beyond its natural progression or that the spina bifida occulta caused any associated disability.  The examiner opined that the Veteran's lumbar spine arthritis was less likely than not (less than50 percent probability) incurred in or caused by the Veteran's active service.  The examiner noted that a 1987 lumbar spine x-ray was normal without evidence of arthritis and that arthritis was first noted in 1990, over 15 years after the Veteran's active service.  The examiner reported that in 1990, his lumbar spine arthritis was noted to be "mild," which supported that the Veteran's lumbar spine arthritis was not due to his active service as it had not developed prior to 1987.  The examiner opined that the Veteran's bilateral lower extremity radiculopathy was less likely than not (less than 50 percent probability) proximately due to or a result of the Veteran's active service.  The examiner reported that the Veteran was not diagnosed with bilateral lower extremity radiculopathy until 1990.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VA Gen. Coun. Prec. 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.

However, because, as will be discussed, the evidence shows that a lumbar spine disorder, to include spina bifida and arthritis, with bilateral lower extremity radiculopathy did not manifest in service, there is no need to discuss the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  As the Court stated in Gilbert:  "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Id.  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.

The Veteran's STRs show a single complaint of back pain during his active service, which was diagnosed as a muscle spasm.  His entrance and separation physicals showed his spine were normal and he denied having any recurrent back pain.  The STRs do not show the Veteran was clipped by a plane during his active service.  In addition, STRs from the Veteran's period of reserve service show he continued to have normal examinations of his spine through November 1977.  The Veteran reported that he injured his back in 1986.  Later in 1990, the Veteran reported injuring his back six months previously.  He was first diagnosed with "mild" lumbar spine arthritis in 1990.  He was not diagnosed with spina bifida until 2004.

Spina bifida is a birth defect.  See 38 C.F.R. §§ 3.814, 3.815 (2014).  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

By definition, congenital defects are static in nature-they cannot improve or worsen-and do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  Furthermore, the evidence does not show that the Veteran's spina bifida manifested during active service, and thus the provisions governing the presumption of sound condition do not come into play.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

The Veteran has not submitted any medical evidence supporting his contention that either his spina bifida occulta was aggravated beyond its natural progression or that his lumbar spine disorder was due to or the result of his active service.  The Veteran also has not submitted any medical evidence supporting his contention that his bilateral lower extremity radiculopathy was due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claims.  The VA examiner opined that the Veteran's active service less likely than not worsened his congenital defect beyond its natural progression or that the spina bifida occulta caused any associated disability, that the Veteran's lumbar spine arthritis with lower extremity radiculopathy was  less likely than not (less than50 percent probability) incurred in or caused by the Veteran's active service, and that the Veteran's bilateral lower extremity radiculopathy was less likely than not proximately due to or a result of the Veteran's active service.  These opinions are uncontroverted by any medical evidence.

Therefore, after weighing all the evidence, the Board finds great probative value in the March 2016 VA examiner's opinion.  Thus, the evidence fails to establish that the Veteran's spina bifida manifested during his active service and fails to establish service connection for the Veteran's lumbar spine disorder with bilateral lower extremity radiculopathy.

Consideration has been given to the assertion of the Veteran that his spina bifida was aggravated and his lumbar spine disorder with bilateral lower extremity radiculopathy is due to his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe lumbar spine and bilateral lower extremity pain, he lacks the medical training or qualification to diagnose a lumbar spine disability or lumbar spine radiculopathy.  Id.  Furthermore, the record shows that the Veteran sustained at least two subsequent back injuries, one in 1986 and one in 1990.  Furthermore, the objective medical evidence did not show lumbar spine arthritis until 1990 and or a diagnosis of spina bifida until 2004.  As such, his opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The statements of the Veteran's wife have also been considered.  However, her statements do not concern the etiology of the Veteran's lumbar spine disorder with bilateral lower extremity radiculopathy. 

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability with bilateral lower extremity radiculopathy related to his active service, as the first evidence of any lumbar spine problems do not appear until at least 1986, more than 15 years after his active service.  Furthermore, his STRs do not document any chronic lumbar spine diagnoses, only treatment for a lumbar spine strain.  As such, the Board does not find that the evidence of record establishes continuous lumbar spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder.  The record contains no objective medical evidence of a chronic lumbar spine disorder until 1990.  In addition, the record does not contain evidence that any back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disorder with bilateral lower extremity radiculopathy.  That is, the evidence does not show that a chronic lumbar spine disorder with bilateral lower extremity radiculopathy was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a chronic lumbar spine disorder with bilateral lower extremity radiculopathy has existed continuously since service.  Therefore, the claims are denied.  



ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral lower extremity radiculopathy is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


